DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

This office action is in response to communications filed 8/24/2021. Claims 1-4, 8-10 and 12 are amended. Claim 11 is cancelled. Claims 1-10 and 12-15 are pending in this action.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis specific to Claim 1 is being presented below. However, the Applicants should please note that the analysis for each of claims 2, 8 and 9 is similar to that of claim 1 and therefore rejected for the same reasons. Claim 1 recites:
“analyzing at least one multimedia content element (MMCE) to identify a first entity and at least a second entity in each MMCE, wherein the first entity is among a plurality of entities indicated by a social pattern, wherein the social pattern is identified in a social linking graph associated with a third entity, wherein the first entity and the at least a second entity in each MMCE are identified by generating at least one signature based on the MMCE and matching the generated 
identifying the at least a second entity as a potential match candidate for the third entity, wherein the at least a second entity is not associated with the social pattern”. 
The limitation of identifying the at least a second entity as a potential match candidate for the third entity, wherein the at least a second entity is not associated with the social pattern” falls into the “mental process” group of abstract ideas, because the recited step is simple enough that it can be practically performed in the human mind, e.g., looking at information and making a determination of identification. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea, and this judicial exception is not integrated into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. While the claim recites “analyzing at least one multimedia content element (MMCE) to identify a first entity and at least a second entity in each MMCE, wherein the first entity is among a plurality of entities indicated by a social pattern, wherein the social pattern is identified in a social linking graph associated with a third entity, wherein the first entity and the at least a second entity in each MMCE are identified by generating at least one signature based on the MMCE and matching the generated at least one signature to signatures of a plurality of concepts, wherein each concept is a collection of signatures representing an entity and metadata describing the entity; the social linking graph is selected based on at least one does not not integrate the abstract idea into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Therefore, the claim is not patent-eligible.
Additionally, none of the dependent claims include additional elements that are sufficient to amount to significantly more than the judicial exception, and therefore are not patent-eligible.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 





/CHENEA DAVIS/Primary Examiner, Art Unit 2421